OPINION — AG — A MEMBER OF A SCHOOL BOARD IS "INDIRECTLY INTERESTED" IN A CONTRACT BY THE BOARD WHEN THE MEMBER HAS OR IS LIKELY TO HAVE PECUNIARY OR PERSONAL INTEREST IN THE CONTRACT (CONFLICT OF INTEREST) WHICH INTEREST IS LIKELY OR WOULD TEND TO INTERFERE WITH THE MEMBER'S OBJECTIVE PERFORMANCE OF HIS PUBLIC DUTY. THE DETERMINATION OF WHETHER A BOARD MEMBER IS `INDIRECTLY INTERESTED' IN A PARTICULAR CONTRACT IS A QUESTION OF FACT TO BE DETERMINED FROM THE CIRCUMSTANCES OF EACH CASE. HOWEVER, WHERE A BOARD MEMBER SELLING GOODS TO ANOTHER WHO IN TURN SELLS THE GOODS TO THE SCHOOL DISTRICT, SUCH PRACTICE IS A VIOLATION OF 70 O.S. 1971, 5-124 [70-5-124] CITE: OPINION NO. 73-234, 62 O.S. 1971 371 [62-371], OPINION NO. 74-181  (JOHN PERCIVAL) ** SEE OPINION NO. 90-540 (1990) ** SEE OPINION NO. 87-533 (1987) **